Kane, J.
(concurring in part and dissenting in part). We respectfully dissent from so much of the majority decision as dismissed the complaint against defendant CSX Transportation, Inc. CSX, the landowner here, had a duty to maintain its premises “ ‘in a reasonably safe condition in view of all the circumstances’ ” (Basso v Miller, 40 NY2d 233, 241 [1976], quoting Smith v Arbaugh’s Rest., Inc., 469 F2d 97, 100 [1972], cert denied 412 US 939 [1973]). CSX owed this duty to plaintiff, a person who was authorized to and was reasonably likely to be present on the premises. Whether CSX was required to install emergency lighting or close the auto yard during a black out does not affect the existence of that duty, but instead is relevant to whether CSX breached its duty. The question of breach of duty is generally a factual one best answered by the jury (see Peralta v Henriquez, 100 NY2d 139, 145-146 [2003]). Hence, summary judgment as to CSX is inappropriate here.